Birdy Apartments, s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 19, 2015

                                      No. 04-15-00115-CV

                                       Gerald VERGOTT,
                                            Appellant

                                                v.

                                BIRDY APARTMENTS, LLC,
                                        Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                               Trial Court No. 2015CV00393
                        Honorable David J. Rodriguez, Judge Presiding

                                         ORDER
        A copy of appellant’s notice of appeal was filed in this court on March 2, 2015. On that
same date, the clerk of the court notified appellant in writing that the appellate record did not
reflect payment of the $195 filing fee nor any showing that appellant is excused by statute or rule
from paying the filing fee. See TEX. R. APP. P. 5, 20. Appellant was also notified that the record
did not contain a docketing statement.

        It is therefore ORDERED appellant show cause in writing within fifteen days of the date
of this order that either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal
without paying the filing fee. If appellant fails to respond within the time provided, this appeal
will be dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).

       All other appellate deadlines are suspended pending the payment of the filing fee.


                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court